t c no united_states tax_court joseph m grey public accountant p c petitioner v commissioner of internal revenue respondent docket no filed date this is an action for redetermination of employment status gis the president and sole shareholder of p an s_corporation p failed to treat g as an employee r determined that g was an employee of p’s for purposes of federal employment_taxes held p is subject_to federal employment_taxes since g an officer is an employee within the meaning of sec_3121 and sec_2 held further p had no reasonable basis for not treating g as an employee and therefore is not entitled to relief pursuant to sec_530 of the revenue act of publaw_95_600 92_stat_2763 as amended held further alternatively p is not entitled to relief under sec_530 of the revenue act of because such provision is limited to worker classification issues arising under the common_law - - joseph m grey an officer for petitioner linda p azmon for respondent opinion halpern judge this is an action for redetermination of employment status on date respondent mailed to petitioner a notice_of_determination concerning worker classification under sec_7436 the notice by the notice respondent informed petitioner that he had determined that joseph m grey is classified as an employee of petitioner’s for purposes of the federal employment_taxes imposed by subtitle c of the internal_revenue_code and that petitioner is not entitled to relief from that classification under sec_530 of the revenue act of publaw_95_600 92_stat_2885 as amended sec_530 attached to the notice is a schedule the schedule setting forth petitioner’s liabilities for federal_insurance_contribution_act fica_taxes and federal_unemployment_tax_act futa taxes as follows tax quarter or year amount fica dollar_figure fica big_number fica big_number fica big_number fica big_number fica big_number fica big_number fica big_number futa futa on date petitioner filed a timely petition for review of respondent’s determinations and on date petitioner filed an amended petition for such review the parties agree that if for federal employment_tax purposes mr grey was petitioner’s employee during the periods in guestion and sec_530 relief is not available then the schedule accurately sets forth petitioner’s liabilities for federal employment_taxes for those periods the issues for decision are whether mr grey was petitioner’s employee for these purposes and if so whether petitioner is entitled to relief under sec_530 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable periods at issue and all rule references are to the tax_court rules_of_practice and procedure for convenience dollar amounts have been rounded to the nearest dollar petitioner bears the burden_of_proof see rule a ’ ‘ in its amended petition petitioner disclaimed reliance on sec_530 when this case was called for trial petitioner moved to amend its amended petition to raise sec_530 petitioner agreed to rely solely on the stipulation of facts to support its claim for relief under sec_530 on that basis respondent had no objection to petitioner’s motion and the court granted it sec_530 places the burden_of_proof on the secretary with respect to certain aspects of sec_530 sec_530 applies to disputes involving periods after date and therefore does not apply to this case small_business job protection act of publaw_104_188 sec continued q4e- background this case was submitted fully stipulated under rule the facts stipulated by the parties are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference the following is a summary of the facts necessary for our discussion principal_place_of_business at the time the petition was filed petitioner’s principal_place_of_business was in philadelphia pennsylvania history on date petitioner was organized as a pennsylvania professional_corporation since its organization petitioner has operated as a public accounting bookkeeping and tax preparation firm that is petitioner’s only business and its only source_of_income petitioner is an s_corporation within the meaning of sec_1361 joseph m grey since petitioner’s organization mr grey has been petitioner’s sole shareholder and its president petitioner rents part of mr grey’s personal_residence for use as an office continued b 110_stat_1766 act sec_7491 which shifts the burden_of_proof to the secretary in certain other circumstances does not apply to employment_tax disputes sec_7491 a at a monthly rental of dollar_figure during and mr grey performed the following services for petitioner solicited business on behalf of petitioner ordered petitioner’s supplies entered into verbal and or written agreements on behalf of petitioner oversaw the finances of petitioner collected monies owed petitioner managed petitioner purchased petitioner’s supplies obtained clients for petitioner maintained customer satisfaction performed all bookkeeping services for petitioner performed all accounting bookkeeping and tax preparation services for petitioner on behalf of petitioner’s clients foo woaind ob hp during and all receivables collected by petitioner were deposited into its checking account mr grey was the only person with signature_authority over that account during and petitioner did not make regular payments at fixed times to mr grey for his services rather mr grey would take money from petitioner’s account to pay for his needs as they arose petitioner did not distribute any dividend to any shareholder during or and petitioner did not classify any payment made to mr grey as a dividend in or petitioner’s returns for each of and petitioner made its return of income on a form_1120s u s income_tax return for an s_corporation the forms 1120s petitioner reported ordinary_income from business of dollar_figure and dollar_figure for and - - respectively in calculating those amounts of ordinary_income petitioner claimed no deductions for either compensation of officers or salaries and wages petitioner did claim deductions for independent_contractor fees in the amounts of dollar_figure and dollar_figure for and respectively and deductions for rent in the amounts of dollar_figure and dollar_figure respectively for those years both the and the form_1120s are signed by mr grey as president of petitioner and are dated date and date respectively for both and petitioner issued mr grey a form 1099-misc the forms 1099-misc reporting nonemployee compensation of dollar_figure and dollar_figure respectively for both years petitioner transmitted copies of such forms to the internal_revenue_service by filing a form_1096 annual summary and transmittal of u s information returns the forms both the and the form_1096 are signed by mr grey as president of petitioner and are dated date and date respectively petitioner also issued mr grey schedules k-1 shareholder’s share of income credits deductions etc the schedules k-1 showing that for and his share of petitioner’s ordinary_income from business was dollar_figure and dollar_figure respectively mr grey’s returns for each of and mr grey made his return of income on form_1040 u s individual_income_tax_return he reported income from petitioner in the amounts shown on the schedules k-1 ie dollar_figure and dollar_figure for and respectively for on schedule c profit or loss from business schedule c he reported dollar_figure classified as management and storage rental of office space for corporation and management and accounting services 1099-misc received for on schedule c he reported dollar_figure without any identification on form_4831 rental income he reported dollar_figure as rental income attributable to his personal_residence discussion ti statutory and regulatory background a internal_revenue_code and employment_tax regulations sec_3111 and sec_3301 impose employment_taxes upon employers under fica and futa respectively based on wages paid to employees sec_3121 defines the term employee for purposes of the fica tax with certain modifications not relevant here this definition applies for purposes of the futa_tax as well sec_3306 under sec_3121 the term employee includes any individual who has the status of an employee under the common_law paragraphs and of sec_3121 describe --- - other individuals who are considered employees regardless of their status under the common_law individuals described in those paragraphs are commonly referred to as statutory employees one such category of statutory employees consists of officers of corporations sec_3121 sec_31 d - b employment_tax regs limits that category as follows b corporate officers ----generally an officer of a corporation is an employee of the corporation however an officer of a corporation who as such does not perform any services or performs only minor services and who neither receives nor is entitled to receive directly or indirectly any remuneration is considered not to be an employee of the corporation xk kek sec_31 -l e employment_tax regs contains a like limitation specifically applicable to the futa_tax b sec_530 of the revenue act of sec_530 provides in relevant part as follows sec_530 controversies involving whether individuals are employees for purposes of the employment_taxes a termination of certain employment_tax liability-- in general --if-- a for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period and b in the case of periods after date all federal tax returns including information returns required to be filed by the taxpayer with respect to such individual for such period are filed on a basis consistent with the taxpayer’s treatment of such individual as not being an employee then for purposes of applying such taxes for such period with respect to the taxpayer the individual shall be deemed not to be an employee unless the taxpayer had no reasonable basis for not treating such individual as an employee statutory standards providing one method of satisfying the requirements of paragraph ---for purposes of paragraph a taxpayer shall in any case be treated as having a reasonable basis for not treating an individual as an employee for a period if the taxpayer’s treatment of such individual for such period was in reasonable reliance on any of the following a judicial precedent published rulings technical_advice with respect to the taxpayer or a letter_ruling to the taxpayer b a past internal_revenue_service audit of the taxpayer in which there was no assessment attributable to the treatment for employment_tax purposes of the individuals holding positions substantially_similar to the position held by this individual or c long-standing recognized practice of a significant segment of the industry in which such individual was engaged b prohibition against regulations and ruling on employment status --- no regulation or revenue_ruling shall be published on or after the date of the enactment of this act and before the effective date of any law hereafter enacted clarifying the employment status of individuals for purposes of the employment_taxes by the department of the treasury including the internal_revenue_service with respect to the employment status of any individual for purposes of the employment_taxes c definitions ---for purposes of this section-- -- - employment status --the term employment status means the status of an individual under the usual common_law rules applicable in determining the employer-employee relationship as an employee or as an independent_contractor or other individual who is not an employee e special rules for application of section --- notice of availability of section ---an officer_or_employee of the internal_revenue_service shall before or at the commencement of any audit inguiry relating to the employment status of one or more individuals who perform services for the taxpayer provide the taxpayer with a written notice of the provisions of this section il mr grey’s status as an employee for employment_tax purposes a petitioner’s s_corporation theory as a preliminary matter we summarily reject petitioner’s argument that because it is an s_corporation that has passed its net_income through to mr grey as its sole shareholder pursuant to sec_1366 there can be no employer-employee relationship between it and mr grey that argument is similar to the argument made by the taxpayer in 117_tc_141 a case in which it appears the taxpayer was advised by mr grey who was the source of the taxpayer’s argument there see id pincite we shall not here repeat our refutation of that argument which can be found in veterinary surgical consultants p c id pincite- b petitioner’s reliance on the common_law petitioner further asserts that notwithstanding sec_3121 a corporate officer is not an employee for employment_tax purposes unless he or she is an employee under the common_law petitioner bases that argument on the following language from tex carbonate co v phinney 307_f2d_289 5th cir the statutory definition of employees as including officers of a corporation will not be so construed as to mean that an officer is an employee per se in determining whether an officer is an employee within the meaning of the statutes the usual employer-employee tests are to be applied petitioner then argues that mr grey was not an employee at common_law because petitioner never exercised control_over mr grey in the performance of his services even if the common_law control factor were relevant to our analysis petitioner has failed to prove that it did not we note that petitioner ignores the following additional language from tex carbonate co v phinney 307_f2d_289 5th cir even though an absence of control is shown and this as we have noted has not been done the force of the factor is diminished to near de_minimis by the fact that the service provider himself was a member of the board_of directors a vice president and the executive of the company in charge of its sales and the development of its markets sec_31_3121_d_-1 and sec_31 1i -1 e employment_tax regs discussed in part i a supra were promulgated after the years at issue in tex carbonate co v phinney supra continued exercise control_over mr grey in the performance of his services in that regard we note that mr grey chose to do business in corporate form through petitioner his assertion before this court on behalf of petitioner that petitioner logically cannot exercise control_over him in the performance of his services presumably owing to his dual role as service provider to and sole shareholder of petitioner amounts to a request that we disregard the corporate form in deciding the issue before us that we shall not do see 319_us_436 continued moreover the futa definition of employee in effect for such years while stating the general_rule that such term includes corporate officers appears to have contemplated that a corporate officer could be an independent_contractor under the common_law in which case the officer would not be treated as an employee for futa purposes see eg sec i r c in light of the regulatory and statutory developments that occurred after the years at issue in tex carbonate co v phinney f 2d pincite the court of appeals’ conclusion therein that the usual employer-employee tests are to be applied in determining the status of a corporate officer for employment_tax purposes may no longer be relevant see 692_fsupp_1053 d minn under both the weight of the case law and under the treasury regulations a corporate officer is to be treated as an employee if he renders more than minor services petitioner also cites 527_fsupp_515 e d wis in support of its position that common_law factors should control in determining whether a corporate officer is an employee for employment_tax purposes the court in automated typesetting inc however did not eschew the statutory mandate regarding classification of corporate officers rather it simply found that the individuals in question were employees under a common continued c employee status under sec_3121 having disposed of petitioner’s principal arguments we turn next to the rather straightforward application of sec_3121 the parties have stipulated that mr grey was an officer of petitioner’s president and that he performed numerous services for petitioner as a practical matter those stipulations tend to establish mr grey’s status as an employee under sec_3121 and sec_31_3121_d_-1 employment_tax regs however it is conceivable that mr grey was not acting in his capacity as president when he performed such services for the sake of completeness we now address that possibility the parties did not stipulate whether mr grey performed the services in guestion as petitioner’s president or in some other capacity ie as an independent_contractor however we think it a fair inference that mr grey performed such services as petitioner’s president we know that he was president and that he performed numerous services and there is no convincing evidence such as a service agreement that petitioner engaged continued law analysis as well petitioner’s focus on the court’s discussion of common_law factors is therefore misplaced see revrul_82_83 1982_1_cb_151 it is a guestion of fact in all cases whether officers of a corporation are performing services within the scope of their duties as officers or whether they are performing services as independent contractors him to perform such services as an independent_contractor rather than as president ’ the only evidence that mr grey may have provided services to petitioner in a capacity other than as president is the forms 1099-misc reporting nonemployee compensation of dollar_figure and dollar_figure for and respectively since those forms were prepared only for tax purposes and are uncorroborated we give them no weight d conclusion we find that mr grey performed numerous services for petitioner in his capacity as petitioner’s president and that he was therefore an employee of petitioner’s for employment_tax purposes as provided in sec_3121 tit availability of sec_530 relief a in general sec_530 provides that an individual will be deemed not to be an employee of the taxpayer’s for employment_tax purposes notwithstanding the actual relationship between the taxpayer and the individual if the taxpayer satisfies three requirements first the taxpayer must not have treated the individual as an employee for any period second the taxpayer must have consistently treated the individual as not being an ’ see also 251_f3d_862 9th cir fundamental decisions regarding the operation of the corporation are customarily made by corporate officers or other employees -- - employee on all tax returns for periods after date third the taxpayer must have had a reasonable basis for not treating the individual as an employee to qualify for relief under sec_530 a taxpayer must satisfy all three requirements respondent concedes that petitioner meets the first requirement and does not argue that petitioner fails to meet the second requirement rather respondent asserts that petitioner fails to meet the third requirement ie respondent asserts that petitioner had no reasonable basis for not treating mr grey as an employee b reasonable basis sec_530 provides a safe_harbor for satisfying the reasonable basis requirement of sec_530 under that safe_harbor a taxpayer will be treated as having a reasonable basis for not treating an individual as an employee if it can establish that in so treating the individual it reasonably relied on the existence of any of the circumstances listed in subparagraphs a b and c of sec_530 the parties did not stipulate whether petitioner relied on any of the sec_530 provides that if a taxpayer makes a prima facie case that it meets the requirements of the sec_530 safe_harbor then the secretary bears the burden of proving otherwise sec_530 does not apply to the periods here at issue see supra note and in any event petitioner has not made such a prima facie case -- - circumstances set forth in sec_530 and nothing else in the record establishes what if anything petitioner relied on during the periods at issue in not treating mr grey as an employee accordingly petitioner must establish the reasonableness of its treatment of mr grey without the aid of sec_530 petitioner cites tex carbonate co v phinney 307_f2d_289 5th cir and 527_fsupp_515 e d wis in support of its assertion that it had a reasonable basis for not treating mr grey as an employee we have already discounted petitioner’s reliance on those cases in our rejection of petitioner’s argument that the determination of whether a corporate officer is an employee for employment_tax purposes is based on the application of common_law factors for the reasons discussed in part ii1 b supra and in light of sec_3121 and sec_31 d - b employment_tax regs we conclude that those cases do not provide petitioner a reasonable basis for not treating mr grey as an employee indeed one might fairly question whether it is ever reasonable for a taxpayer to treat a statutory_employee as a nonemployee for employment_tax purposes ie whether a service provider’s status as a statutory_employee precludes the application of sec_530 so far as we are aware no court has ever squarely addressed this issue as discussed below our own analysis of the statute and its history leads us to the conclusion that sec_530 is limited to controversies involving the employment_tax status of service providers under the common_law e controversies involving persons who are not statutory employees this conclusion provides an alternative ground for denying petitioner relief under sec_530 c analysis of the scope of sec_530 although subsection a of sec_530 by its terms is not limited to situations involving worker classification under the common_law the same cannot be said of subsections b moratorium on further guidance and e notice reguirement of sec_530 see sec_530 defining the term employment status which appears in subsections b and e in terms of the usual common_law rules applicable in determining the employer-employee relationship while it can be argued that the restricted scope of the moratorium in subsection b is not necessarily inconsistent with a broad interpretation of the relief provision of subsection a such an argument is more problematic as applied to the notice requirement of subsection e that is under a broad interpretation of subsection a some taxpayers who are eligible for relief under that sec_530 applies to audits commencing after date act sec b because we refer to sec_530 solely in conjunction with our interpretation of sec_530 we need not determine and the parties have not established whether sec_530 itself applies to this case - - subsection would be entitled to notice of the existence of such relief in accordance with subsection e while other potentially eligible taxpayers would not be entitled to such notice it is difficult to conceive that congress intended such a bifurcated notice provision the history of the enactment of sec_530 confirms that congress did not intend sec_530 to apply in the case of a statutory_employee h rept 1978_3_cb_629 is the report of the committee on ways and means the committee that accompanied h_r 95th cong 2d sess the text of which was generally followed by the conference committee in formulating the conference agreement that was enacted as sec_530 of the revenue act of publaw_95_600 93_stat_2885 see h conf rept 1978_3_cb_521 in h rept pincite supra c b pincite the committee reports with certain limited statutory exceptions the classification of particular workers or classes of workers as employees or independent contractors self- employed persons for purposes of federal employment_taxes must be made under common_law rules the committee states as reasons for a change in the law increased enforcement by the internal_revenue_service irs of the employment_tax laws and complaints by taxpayers that proposed reclassifications by the irs involve a change_of position by the irs in interpreting how the common_law rules apply to their workers or industry id pincite c b vol pincite the committee describes h_r supra as follows the bill provides an interim solution for controversies between the internal_revenue_service and taxpayers involving whether certain individuals are employees under interpretations of the common_law by -- terminating certain employment_tax liabilities for periods ending before date allowing taxpayers who had a reasonable basis for not treating workers as employees in the past to continue such treatment without incurring employment_tax liabilities for periods ending before date while the committee works on a comprehensive solution and prohibiting the issuance of treasury regulations and revenue rulings on common_law status before id pincite c b vol pincite as evidenced by h rept supra the purpose of h_r supra was to provide an interim solution to controversies over common_law employment status by in part allowing taxpayers who had a reasonable basis for not treating workers as employees under the traditional common_law tests to continue to do so while congress worked on a comprehensive solution to the common_law classification problem there is no suggestion in h rept supra of any controversy concerning the classification of workers as statutory employees that required any solution interim or comprehensive by congress it is therefore a fair inference that the reasonable - - basis provision was intended only as an interim solution to disputes over common_law employment status the subsequent history of sec_530 is consistent with the history described above by amendments to sec_530 the interim solution encompassed in h_r supra has been extended indefinitely there is no indication in the legislative_history of these amendments that congress sought to solve any problem with respect to the classification of statutory employees most recently congress amended sec_530 by adding subsection e thereto pursuant to section of the small_business job protection act of publaw_104_188 110_stat_1766 act h conf rept 1996_3_cb_741 is the conference committee report that accompanied h_r 104th cong 2d sess which as enacted became the act h conf rept pincite 1996_3_cb_741 makes clear the conferees’ view sec_530 generally allows a taxpayer to treat a worker as not being an employee for employment_tax purposes regardless of the individual’s actual status under the common-law test unless the taxpayer has no reasonable basis for such treatment d conclusion we find that petitioner is not entitled to relief under sec_530 on the alternative grounds that petitioner had no reasonable basis for not treating mr grey as an employee and --- - relief under sec_530 is not available with respect to statutory employees iv summary we have found that mr grey was an employee of petitioner’s within the meaning of sec_3121 and that petitioner is not entitled to relief under sec_530 therefore petitioner is liable for federal employment_taxes for the periods at issue as set forth in respondent’s notice to reflect the foregoing decision will be entered for respondent and in accordance with the parties’ stipulations as to amounts
